REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 2/23/2022.  In relation to the patentability of independent claims 1 and 10, the examiner makes reference to the indication of allowable subject matter on pages 5 and 6 of the non-final office action mailed on 11/23/2021.  With regards to the patentability of independent claims 15 and 19, the examiner agrees with the arguments presented on pages 7 and 8 of the Remarks filed on 2/23/2022.  Claim 15 has been adequately amended to include limitations from allowed claim 18, and claim 19 has been adequately amended to include limitations from allowed claim 22.  The examiner delineated the allowable subject matter of claims 18 and 22 on page 6 of the non-final office action mailed on 11/23/2021: (1) in relation to claim 18, the prior art of record does not disclose or suggest, a medical system wherein each strut of the plurality of struts includes at least one section that is capable of being rotated upon expansion of the expandable element of the balloon catheter, and (2) in relation to claim 22, the prior art of record does not disclose or suggest, the capability of introducing the expandable Instrument within the expandable section of the exoskeleton device through the exoskeleton device.  Based on the above comments, claims 1-21 and 23 are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783